Title: From James Madison to Edward Carrington, 12 August 1789
From: Madison, James
To: Carrington, Edward


Dear Sir
N. Y. Aug: 12. 89.
I am just favd. with yours of the 30th. inst: and am glad to find your sentiments so decided as to the power of removal by the Presidt. Every letter to me, and as far as I know to others here, from Virga. ratifies the propriety of the decision of Congress. Our last discussions of moment have turned on the Compensations. The bill as gone to the Senate, allows Six dollars a day to the members of both Houses. My own idea was that it should have been less for the Reps. & more for the Senate. With equal emoluments the ablest men will prefer the H. of Reps. and the Senate will degenerate into an unfitness for the great objects of its institution. The rate allowed is unpopular in this quarter of the Union. But the truth is that 6 dollars [is no less required] for the distant States, particularly S. C. & Georgia, than 4 would be to N. Jersey, Connecticut &c. and a defective allowance would put the States at a distance under disadvantages of a very serious nature. Add to this that a less sum than 6 dollars for the Senate (whose case was involved in that of the H. of Reps. after the vote agst. a discrimination) could not well be thought of. On these grounds the measure must rest for its vindication. I am afraid it will be disrelished in your part of Virga. & can not say that I am satisfied with it myself. With men of liberal turns and who know the former allowances made to Congs by the States, and who moreover take into view the situation & policy of the distant States, an apologetic reasoning on the subject will not be difficult. With those of another cast, the case will be different.
This the day for taking up the Report of Come. on amendts.
Js Madison J[r]
